Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ZINC-IRON FLOW BATTERY

Examiner: Adam Arciero	SN: 16/347,372	Art Unit: 1727	March 12, 2021

DETAILED ACTION
The Application filed on May 03, 2019 has been received.  Claims 1-16 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "proximate" in claim 1 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the It is unclear as to how close the half-cells have to be positioned with respect to the membrane.
The term "approximately" in claim 3 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what first and second concentrations would read on the claimed invention and what amounts would not.

Allowable Subject Matter
Claims 2, 4-8 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Selverston et al. (US 2018/0294502 A1), Bendert et al. (US 2014/0057140 A1), Gordon III et al. (US 2011/0244277 A1), and Zito (US 4,069,371), do not specifically disclose, teach, or fairly suggest, either alone or in combination, the claimed zinc-iron flow battery wherein the positive and negative electrolyte reservoirs each contain zinc and iron ions in predetermined molar concentrations (claim 2); or the claimed method of operating a hybrid flow battery comprising wherein a positive reservoir and a negative reservoir each contains electrolytes having zinc and iron ions, and sustaining anomalous co-deposition to promote preferentially electrodepositing of zinc ions in the negative electrolyte (claim 9).  Selverston et al. teaches of a flow battery  such as an all iron flow battery, all vanadium flow battery, zinc-bromine flow battery, iron-chromium flow battery, comprising a positive half comprising a positive electrode 106 (Fig. 1 and paragraph [0129]).  Bendert et al. teaches of a flow battery comprising a positive half separated from a negative half by a membrane 88 wherein the positive electrolyte comprises iron ions and the negative electrolyte comprises zinc ions (Fig. 1).  Gordon III et al. teaches of a flow battery wherein the positive electrolyte comprises iron ions and the negative electrolyte comprises zinc ions (Fig. 2).  Zito teaches of a flow battery wherein the catholyte comprises a predetermined amount of FeCl2 and ZnCl2 and wherein Zn is displaced by iron ions in the anolyte (col. 20-21, Example 11).  However, the prior arts are silent to the claimed inventions as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727